DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of group I, Species II (Fig. 2), Sub-species IV (Fig. 3), claims 1-8, 14-20 in the reply filed on 06/28/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the claims directed towards Group I and Group II require two separate searches in two separate CPC fields, the requirement is still deemed proper and is therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 9, 13, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..transfer the mask from one or more o the alignment stage” is not clear what mask it refers to as there was no mask previously defined in alignment stage. Also “an alignment stage” was defined previously and therefore “..or more of the “ is indefinite. 

Claims 2-8 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Hong et al (US 2012/0237682 A1) in view of Lee et al (US 2016/0258050 A1).

Regarding claim 1: Hong teaches in Fig. 1-2 about an alignment module comprising:
a mask stocker configured to house a mask cassette configured to store a plurality of masks;
a cleaning chamber 40 configured to clean a mask of the plurality of masks [0023];
an alignment stage 225 configured to support a carrier (80, [0028], “operable to support the carriers 80”) and a substrate (70, [0028]); and
a transfer robot (in transfer chamber 8, [0024], [0026]) configured to transfer the mask from one or more of the alignment stage and the mask stocker to the cleaning chamber [0024].

Hong does not explicitly talk about a mask stocker configured to house a mask cassette configured to store a plurality of masks.

Lee discloses a integrated platform (Fig. 1) comprising a mask stocker (100) stocked
with masks (10a, 10b, para 0039). 

Therefore it would have been obvious to one of ordinary skill in the art to provide a mask stocker a mask cassette configured to store a plurality of masks to the invention of Hong in order to provide a plurality of masks within the system to be used to different applications.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (KR 10-1968960, applicant provided IDS) in view of Yamazaki et al (US 2009/0075411 A1).


Regarding claim 1: Kim teaches about an alignment module comprising:
a mask stocker configured to house a mask cassette configured to store a plurality of masks;
a cleaning chamber 130 configured to clean a mask M of the plurality of masks;
an alignment stage configured to support a carrier and a substrate; and
a transfer robot 150 configured to transfer the mask from one or more of the alignment stage and the mask stocker to the cleaning chamber (paragraphs [0017]-[0021],[0026]-[0034],[0056]-[0058]and figures1-2).

Kim does not explicitly talk about a mask stocker configured to house a mask cassette configured to store a plurality of masks and an alignment stage configured to support a carrier and a substrate.

Yamazaki teaches in Fig. 1, 8A-8B about a mask stocker configured to house a mask cassette configured to store a plurality of masks and an alignment stage configured to support a carrier and a substrate (for clarification, (paragraphs [0093],[0120] and figures1,8A 8B; metal masks may be stacked in setting chambers (126A-126D) each connected to film forming chambers (106A-106D);and a film forming chamber (11) is installed with a substrate (13) and an evaporation mask(14)).

Therefore it would have been obvious to one of ordinary skill in the art to have the features according to the teachings of Yamazaki to the invention of Kim in order to provide a plurality of masks within the system in advance to be used and can be protected from contamination (Yamazaki, [0093])


Regarding claim 2: Kim teaches in [0022] wherein the cleaning chamber comprises:
a chamber body 10;
a support pedestal 20 positioned within the chamber body and configured to support the mask M; and
a lid assembly 60 configured to introduce one or more cleaning gases into the chamber body.

Regarding claim 3: Kim teaches in [0022] and Fig. 3 wherein the support pedestal of the cleaning chamber comprises a biasing electrode coupled to a power supply, and wherein the power supply is configured to drive the biasing electrode with a radio frequency (RF) signal to generate a plasma in the chamber body (for clarification, a remote plasma generating unit (71) generating plasma; and a Matching unit (72) providing the plasma to a plasma RF input unit (73) at an upper end of The chamber part (10)).

Regarding claim 5: Yamazaki teaches in [0121] further comprising a controller configured to instruct the transfer robot to transfer the mask to the cleaning chamber.

Regarding claim 5: Yamazaki teaches in [0121] wherein the controller is further configured to instruct the transfer robot to transfer the mask from the cleaning chamber to the mask stocker. 

Regarding claims 6-8: Kim teaches in [0021], [0056] –[0058] and Fig. 1 wherein the mask is transferred to the cleaning chamber based on at least one of a first type of deposition process and a first number of deposition cycles (for clarification, the transfer robot unit (150) is configured to transfer the photomask (M) from the plasma chamber unit (130) to the load port unit (110)); and Yamazaki teaches paragraph [0191] the vaporized organic compound is scattered upward then deposited on the substrate through an opening formed in a metal mask).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897